Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roy Edward Taylor appeals the district court’s order denying reconsideration of its order denying Taylor’s 18 U.S.C. § 3582(c)(2) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Taylor, No. 3:99-cr-00076-NKM-1 (W.D.Va. Nov. 5, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.